Case: 10-10273     Document: 00511519693          Page: 1    Date Filed: 06/24/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            June 24, 2011

                                       No. 10-10273                         Lyle W. Cayce
                                                                                 Clerk

SECURITIES AND EXCHANGE COMMISSION,

                                                   Plaintiff-Appellee
v.

ADLEY H. ABDULWAHAB, also known as Adley Wahab,

                                                   Defendant-Appellant

v.

VERNON T. JONES, JR.,
                                                   Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:08-CV-499


Before KING, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Defendant-Appellant Adley H. Abdulwahab was an officer and employee
of W. Financial Group, LLC. Plaintiff-Appellee, the Securities and Exchange
Commission (the “SEC”), filed a complaint in 2008 against the W. Financial



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-10273       Document: 00511519693         Page: 2     Date Filed: 06/24/2011



                                       No. 10-10273

Group, Abdulwahab, and his former business partners, alleging various counts
of securities fraud. Ultimately, the district court granted the SEC’s motion for
summary judgment.           Abdulwahab appeals the district court’s summary
judgment as well as a contempt order issued against him, and its denial of
additional fees to an accounting firm hired to provide an accounting of one of W.
Financial Group’s accounts.         We affirm the summary judgment and reject
Abdulwahab’s two other issues on appeal which present serious justiciability
problems.
       In the course of the district court proceeding, Abdulwahab consented to the
entry of an interlocutory judgment which specified, inter alia, that he would “be
precluded from arguing that the federal securities laws were not violated as
alleged in the [SEC’s] complaint.” He now asserts that the language of the
interlocutory judgment allows him to “argue” that he was not personally liable
for the violations of securities law and that the district court therefore erred in
relying on the interlocutory judgment as a basis for summary judgment. As the
interlocutory judgment explicitly incorporates as true the allegations in the
SEC’s complaint — including allegations that Abdulwahab was directly
responsible for the securities violations — we conclude that the district court did
not err when it granted summary judgment in favor of the SEC.
       Because of Abdulwahab’s repeated failures to comply with its orders
regarding his assets, the district court ultimately held Abdulwahab in civil
contempt.     He challenges that contempt order in the instant appeal.                   His
challenge, however, raises an issue of justiciability. As we have noted before,
“[g]enerally, the discharge of a civil contempt order by the person held in
contempt moots any appeal of the contempt judgment.”1 Because we hold that
the contempt order in the instant case is civil and accept the parties’

       1
        In re Hunt, 754 F.2d 1290, 1293 (5th Cir. 1985) (citing Thyssen, Inc. v. S/S Chuen On,
693 F.2d 1171, 1173 n.3 (5th Cir. 1982)).

                                              2
   Case: 10-10273        Document: 00511519693          Page: 3     Date Filed: 06/24/2011



                                        No. 10-10273

representations that Abdulwahab has discharged all of his obligations, we
conclude that his appeal on this issue is moot.
       Finally, Abdulwahab challenges the district court’s decision to deny
payment of additional fees from the receivership to Max M. Wayman &
Associates (“MWA”), an accounting firm responsible for preparing a report to
assist the district court in understanding the flow of the funds of W. Financial
Group. Abdulwahab, however, lacks standing to pursue this appeal because he
cannot demonstrate an injury-in-fact to himself stemming from the denial of
MWA’s fees, at least not one that rises above a speculative level. “[A] party
generally may not appeal a district court's order to champion the rights of
another, and even ‘[a]n indirect financial stake in another party's claims is
insufficient to create standing on appeal.’” 2
       As the district court correctly relied on the interlocutory judgment when
it granted summary judgment to the SEC, we affirm that judgment.
Additionally, we dismiss Abdulwahab’s appeal of the contempt order and the
denial of fees to MWA because the former is moot and Adbulwahab lacks
standing to appeal the latter.
       AFFIRMED in part; DISMISSED in part.3




       2
         Rohm & Hass Tex., Inc. v. Ortiz Bros. Insulation, Inc., 32 F.3d 205, 208 (5th Cir. 1994)
(alteration in original) (quoting Morrison-Knudsen Co. v. CHG Int’l, Inc., 811 F.2d 1209, 1214
(9th Cir. 1987)).
       3
           Abdulwahab shall bear the costs of this appeal.

                                               3